Appeal by an insurance carrier from an award and decision of the Workmen’s Compensation Board. Appellant’s contention is that the date of deceased’s disablement, whidh was occasioned by an occupational disease, should have been determined at an earlier time when the respondent insurance company carried the risk. The determination of the date in question was as to a fact determined on the hearing of the claim. (Workmen’s Compensation Law, § 42.) The evidence supports the fact found. Award and decision affirmed, with costs to respondent American Mutual Liability Insurance Company. All concur. [See post, p. 965.]